DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on March 8th, 2021 have been entered and accepted

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the injector physical foaming agent port” in line 6. There is insufficient antecedent basis for this limitation in the claim.



Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the injector physical foaming agent port” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) being anticipated by Nurnberg (US 2018/0147752).
Regarding claim 1, Nurnberg teaches a physical foaming injection molding system for a footwear component (Abstract), the system comprising: an injector (ref. #318); a press (ref. #316) paired with the injector (Para. 90); and a robot comprising an end effector (ref. #318) adapted to reversible engage with a mold that is configured to engage with the injector and the press (Para. 90 – 91), wherein the robot is positioned relative to the press to reversible engage the end effector with the mold (Para. 90 – 91).
Regarding claim 14, Nurnberg teaches the invention disclosed in claim 1, as described above. Furthermore, Nurnberg teaches the robot rotates in at least one axis and moves in at least two other axes (Para. 56 – 57).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 – 7, 11, and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nurnberg (US 2018/0147752) in view of Quail (US 2006/0082009).
Regarding claim 2, Nurnberg teaches the invention disclosed in claim 1, as described above. However, Nurnberg does not teach the invention comprising a universal runner plate. Yet in a similar field of endeavor, Quail discloses an intelligent molding environment and method of configuring said molding system (Abstract). Furthermore, Quail teaches a press (ref. #50) comprising a universal runner plate (ref. #54) comprising an outlet (Para. 39 – 40). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Nurnberg by forming the press with a runner plate as taught by Quail. One would be motivated to make this modification as this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 
Regarding claim 3, Nurnberg in view of Quail teaches the invention disclosed in claim 2, as described above. Furthermore, Quail discloses the injector is paired with the press via the universal runner plate (Para. 39).
Regarding claim 4, Nurnberg teaches the invention disclosed in claim 1, as described above. However, Nurnberg does not teach the invention comprising a hot runner plate or a press plate. Yet in a similar field of endeavor, Quail discloses an intelligent molding environment and method of configuring said molding system (Abstract). Quail further discloses the press comprises a hot-runner plate (ref. #54) and a press plate (ref. #17), and it would have been obvious to one of ordinary skill to determine the optimal distances between said components through routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Nurnberg by forming the press with a runner plate and a press plate, as taught by Quail. One would be motivated to make this modification as this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 
Regarding claim 5, Nurnberg in view of Quail teaches the invention disclosed in claim 4, as described above. Furthermore, Quail discloses the hot-runner plate (ref. #54) is statically positioned in the press and the press plate (ref. #17) is moveably positioned in the press (Para. 37 – 39).
Regarding claim 6, Nurnberg teaches the invention disclosed in claim 1, as described above. However, Nurnberg does not disclose the press comprising the support platform and press plate described in the instant claim. Yet, Quail teaches the press comprising a press plate (ref. #17) having a top surface and a bottom surface, wherein the press plate bottom surface is supported by a support platform (ref. #20) (Para. 35; Fig. 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Nurnberg by forming the press with a support platform and a press plate, as taught by Quail. One would be motivated to make this modification as this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 
Regarding claim 7, Nurnberg in view of Quail teaches the invention disclosed in claim 6, as described above. Furthermore, Quail discloses a press plate (ref. #32) comprises a temperature conditioning fluid channel (ref. #32) that can be arranged to extend between the press plate top surface and the press plate bottom surface, wherein the temperature conditioning fluid channel of the press plate is fluidly coupled with a temperature control unit (Para. 37).
Regarding claim 11, Nurnberg teaches the invention disclosed in claim 1, as described above. However, Nurnberg does not teach the apparatus comprising the temperature control or unloader as described in the instant claim. Yet in a similar field of endeavor, Quail discloses an intelligent molding environment and method of configuring said molding system (Abstract). Quail further discloses the apparatus further comprising a temperature control unit (machine controller), a temperature conditioning rack (control algorithm) effectively coupled with the temperature control unit, wherein the temperature conditioning rack is adapted to condition a temperature of the mold maintained at the temperature conditioning rack (Para. 65 Para. 40). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Nurnberg with the temperature control system taught by Quail. One would be motivated to make this modification as this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).
Regarding claim 17, Nurnberg teaches the invention disclosed in claim 1, as described above. However, Nurnberg does not teach a controller having a processor and memory. Yet, Quail discloses an injection molding apparatus comprising a processor and memory (Para. 43 – 44). It would have been obvious to one of ordinary skill in the art to modify Nurnberg to include a controller with a processor and memory, as taught by Quail. One would be motivated to make this modification to manage and distribute intelligence throughout the entire system (Quail – Para.44).
Regarding claim 18, Nurnberg in view of Quail teaches the invention of claim 17, as described above. Furthermore, Quail teaches the controller is logically coupled with an RFID reader of the system, the robot, and the press (Para. 50 – 51; Para. 46).
Regarding claim 19, Nurnberg in view of Quail teaches the invention of claim 18, as described above. Furthermore, Quail teaches the controller is effective to store data retrieved from the RFID reader and provide instructions to the robot to retrieve the mold in response to the data retrieved from the RFID reader (Para. 49 – 51).
Regarding claim 20, Nurnberg teaches a physical foaming injection molding system comprising: a press (ref. #316) and a robot comprising an end effector (ref. #318) adapted to reversible engage with a mold that is configured to engage with the injector and the press (Para. 90 – 91), wherein the robot is positioned relative to the press to reversible engage the end effector with the mold (Para. 90 – 91). However, Nurnberg does not disclose the temperature control as described in the claim. 
Yet in a similar field of endeavor, Quail discloses an intelligent molding environment and method of configuring said molding system (Abstract). Quail further discloses the apparatus further comprising a temperature control unit (machine controller), a temperature conditioning rack (control algorithm) effectively coupled with the temperature control unit, wherein the temperature conditioning rack is adapted to condition a temperature of the mold maintained at the temperature conditioning rack (Para. 65 Para. 40). Quail further discloses an injection molding apparatus comprising a processor and memory (Para. 43 – 44), wherein the controller is logically coupled with an RFID reader and the robot (Para. 50 – 51; Para. 46). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Nurnberg with the temperature control system taught by Quail. One would be motivated to make this modification as this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nurnberg (US 2018/0147752).
Regarding claim 8, Nurnberg teaches the invention disclosed in claim 1, as described above. Furthermore, Nurnberg discloses the apparatus comprising at least two heating elements individually adjustable to supply thermal energy to the apparatus (Para. 84 – 85). It would have been obvious to one of ordinary skill in the art to arrange these heating elements along a longitudinal length of the injector as a rearrangement of parts limitation. Rearrangements of parts is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a rearrangement of parts limitation, and the device would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nurnberg (US 2018/0147752) in view of Takashima (US 2014/0179818).
Regarding claim 9, Nurnberg teaches the invention disclosed in claim 1, as described above. However, Nurnberg does not teach a gas counter pressure regulator. Yet in a similar field of endeavor, Takashima teaches a method and apparatus from providing a foam molded body (Abstract), comprising a gas counter pressure regulator that maintains a counter pressure of the mold during an injection of a single-phase solution of a polymeric composition and a supercritical fluid (Para. 139; Para. 143). It would have been obvious to one of ordinary skill in the art to modify the invention of Nurnberg by including a gas counter pressure regulator as taught by Takashima. One would be motivated to make this modification to reduce and prevent over-foaming (Takashima – Para. 143).
Regarding claim 12, Nurnberg teaches the invention disclosed in claim 1, as described above. However, Nurnberg does not teach a physical foaming agent supply coupled with the injector physical agent port. Yet in a similar field of endeavor, Takashima teaches a method and apparatus from providing a foam molded body (Abstract), comprising a physical foaming agent supply supplied with an injector, wherein the supply is configured to contain nitrogen gas(Para. 260). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine said foaming agent supply with the invention taught by Nurnberg, Quail and Terayama. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nurnberg (US 2018/0147752) in view of Quail (US 2006/0082009), Terayama (JPH05104583A, using the attached English translation) and Takashima (US 2014/0179818).
Regarding claim 10, Nurnberg teaches the invention disclosed in claim 1, as described above. However, Nurnberg does not teach the apparatus comprising the temperature control or unloader as described in the instant claim. 
Yet in a similar field of endeavor, Quail discloses an intelligent molding environment and method of configuring said molding system (Abstract). Quail further discloses the apparatus further comprising a temperature control unit (machine controller), a temperature conditioning rack (control algorithm) effectively coupled with the temperature control unit, wherein the temperature conditioning rack is adapted to condition a temperature of the mold maintained at the temperature conditioning rack (Para. 65 Para. 40). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Nurnberg with the temperature control system taught by Quail. One would be motivated to make this modification as this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). However, these references do not disclose the unloader as described in the instant claim.
Yet in a similar field of endeavor, Terayama teaches an injection molding machine comprising an unloader (ref. #40) with a frame (Page 2, Para. 11), an unloader plate (ref. #42), and a pair of unloader arms (Page 3, Para. 2), wherein the unloader arms can move in a first direction in agreement and can move in a second direction in disagreement (Page 3, Para. 2), It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the inventions of Nurnberg and Quail with the unloader taught by Terayama. One would be motivated to make this modification to optimize the efficiency of the system with mechanical unloaders that can run independently. However, these references do not teach a physical foaming agent supply coupled with the injector physical agent port.
Yet in a similar field of endeavor, Takashima teaches a method and apparatus from providing a foam molded body (Abstract), comprising a physical foaming agent supply supplied with an injector (Para. 260). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine said foaming agent supply with the invention taught by Nurnberg, Quail and Terayama. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nurnberg (US 2018/0147752) in view of Terayama (JPH05104583A, using the attached English translation).
Regarding claim 13, Nurnberg teaches the invention disclosed in claim 1, as described above. However, Nurnberg does not teach the apparatus comprising the unloader as described in the instant claim. Yet in a similar field of endeavor, Terayama teaches an injection molding machine comprising an unloader (ref. #40) with a frame (Page 2, Para. 11), an unloader plate (ref. #42), and a pair of unloader arms (Page 3, Para. 2), wherein the unloader arms can move in a first direction in agreement and can move in a second direction in disagreement (Page 3, Para. 2), It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the inventions of Nurnberg and Quail with the unloader taught by Terayama. One would be motivated to make this modification to optimize the efficiency of the system with mechanical unloaders that can run independently.

Claims 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nurnberg (US 2018/0147752) in view of Song (US 2016/0144546).
Regarding claim 15, Nurnberg teaches the invention disclosed in claim 1, as described above. However, Nurnberg does not teach the apparatus comprising an end effector with a first side and a second side adjustably offset from the first side. Yet in a similar field of endeavor, Song teaches an apparatus (ref. #10) for use in an injection mold comprising an end effector (ref. #11) with a first side and a second side adjustably offset and rotatable from the first side (Para. 21; Fig. 1) It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Nurnberg so that the end effector has a first side adjustably offset from a second side. One would be motivated to make this modification as this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).
Regarding claim 16, Nurnberg in view of Song teaches the invention disclosed in claim 15. Furthermore, Song discloses the first side and second side are slidably positioned between an open configuration and a closed configuration (Fig. 1; Para. 21). Also, it would have been obvious to one of ordinary skill to determine the optimal distances between said components in through routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        						/TIMOTHY KENNEDY/						Primary Examiner, Art Unit 1743